DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “support blocks” is not expressly set forth in the specification and it is unclear as to which elements are considered support blocks.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite the limitation "the lower ends of a (the) plurality of push rods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally the recitation “support blocks” is unclear since such support blocks have not been previously recited. 
Regarding claim 3, the limitation “the stub shafts extending from either side of foot pieces” does not have sufficient antecedent basis in the claim. 
Regarding claim 6 and 14, the terms “reduced” and “shortened” are indefinite relative terms. The terms are not defined by the claim,  the specification does not provide a standard for ascertaining the specific requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention 
Regarding claims 7 and 8, the limitation “the transverse force of a shifting mechanism” has no clear antecedent basis in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 11, 12, 14 and 17  insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bardsley (US 4,662,291.

Bardsley teaches the lightweight needlebar drive system with stub shafts (20, 22) supporting a plurality of foot pieces (18) at the lower ends of a plurality of push rods (16, column 1, lines 61-68), for slidable lateral movement (column 3, lines 21-27) relative to support blocks (28, 30) attached to a laterally oriented needle bar (32).  Regarding claim 3, wherein ends of the stub shafts (20, 22) extending from either side of the foot pieces (18) are received in linear bearings (24, 26) mounted in brackets connected to the needle bar.  Regarding claim 6, insofar as definite, the needlebar carries a plurality of reduced weight needle blocks (sections of needles) carrying needles with shortened shafts.  Regarding claim 7,  wherein only a single drive block bracket is mounted to the needlebar to communicate the transverse force of a shifting mechanism to laterally position the needlebar.  Regarding claim 8, Bardsley teaches a tufting machine, comprising: backing feed rolls feeding a backing material through the tufting machine (inherent in tufting machines and noted by Bardsley at column 1, paragraph 2); one or more needle bars (32) each having a series of needles (36) spaced therealong, the needles being reciprocated, by the action of a plurality of push rods (16), into and out of the backing material;  a single drive block bracket mounted to each of the needle bars adjacent their ends to communicate the transverse force of a shifting mechanism to laterally position the needlebar (32); a yarn feed  (inherent in tufting noted by Bardsley at column 1, paragraph 2) mounted along the tufting machine and feeding yarns to the needles; gauge parts (loopers, hooks, column 1, paragraph 2) positioned below the backing material, the gauge parts operable for seizing yarns from the needles penetrating the backing.  Regarding claim 11, the lower ends of the plurality of push rods are connected to foot pieces (18). Regarding claim 12, the foot pieces are disposed intermediately on stub shafts that have ends received in linear bearings (24, 26) mounted in brackets connected to a needle bar. Regarding claim 14, insofar as definite, the needlebar carries a plurality of reduced weight needle blocks (sections of needles) carrying needles with shortened shafts.  Regarding claim 17,  the foot pieces (18) are disposed on four stub shafts as seen at least in figure 2.  

Allowable Subject Matter
Claims 2, 4-5, 9-10, 13, 15-16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw